The petitioner Michael Iovieno’s petition for certification for appeal from the Appellate Court, 40 Conn. App. 553 (AC 14077), is granted, limited to the following issues:
“1. Did the Appellate Court properly conclude that the second habeas court lacked subject matter jurisdiction to grant a new ten day period to appeal from the judgment of the first habeas court?
“2. If the answer to the first question is no, did the Appellate Court nonetheless reach the proper result because of the petitioner’s failure to establish prejudice under Strickland v. Washington, 466 U.S. 668 (1984)?”
Christopher C. Sheehan, assistant public defender, in support of the petition.
Mary H. Lesser, assistant state’s attorney, in opposition.
Decided May 2, 1996